Citation Nr: 1455766	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-19 635	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to an effective date prior to September 17, 2004 for the grant of a compensable rating for tinnitus, to include as due to clear and unmistakable error (CUE) in the April 2005 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1970, including service in the Republic of Vietnam for which he earned a Combat Infantryman Badge, a Purple Heart, and a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2012 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran has not been gainfully employed for some time and there is evidence linking this unemployability to his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


FINDINGS OF FACT

1. Prior to May 21, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency but did not rise to the level of reduced reliability and productivity.

2. As of May 21, 2012, the Veteran's PTSD has been manifested by occupational and social impairment in most areas including personal hygiene, social isolation and pointing a gun at a family member.

3. As of May 21, 2012, the Veteran is shown to have been unable to sustain reasonably gainful employment due to his service-connected PTSD.

4. The Veteran was awarded a noncompensable rating for tinnitus effective 1972; the rating criteria for tinnitus changed in 1999; the Veteran filed his claim for an increased disability rating in September 2004.

5. The April 2004 rating decision granted a compensable rating for tinnitus effective September 2004 and, in doing so, failed to consider the requirements of 38 C.F.R. § 3.114(a)(3).


CONCLUSIONS OF LAW

1. Prior to May 21, 2012, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. As of May 21, 2012, the criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

3. As of May 21, 2012, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).

4. The April 2005 rating decision granting an increased disability rating for tinnitus was clearly and unmistakably erroneous with regard to the assignment of the effective date.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.114(a)(3) (2005, 2014).

5. The criteria for a compensable disability rating for tinnitus effective September 17, 2003, have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.114(a)(3), (2005, 2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2012, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in February 2012.  The Veteran's previous representative has asserted that the examination was inadequate because it did not address the Veteran's spotty employment and educational history or the fact that he was estranged from family and friends between 1978 and 2006.  A review of the VA examination and the findings therein shows a consistent disability picture with the one presented by the Veteran to his treating mental health provider during the same time frame.  As such, the Board finds that the February 2012 VA examination was adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The fact that this decision grants an increased disability rating effective a few months after the examination does not indicate that the February 2012 examination was inadequate, as the record clearly indicates the occurrence of a later incident which triggered a significant deterioration in the Veteran's disability picture.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence indicates that staged ratings are warranted, as the Veteran's PTSD symptoms significantly worsened as a result of a car accident on May 21, 2012.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is given a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran received regular mental health treatment through VA throughout the early part of the appeals period.  In October 2010 he reported feeling well and preferring an integrative approach to treatment as opposed to medication.  His anxiety was fair and he had only infrequent nightmares and flashbacks.  In April 2011 he reported that he had chosen to treat his symptoms holistically.  The Veteran described his situation as stable and "doing well most of the time [;]" he had good hygiene and logical relevant thought processes and speech.  The provider indicated that the Veteran's depression and anxiety issued had improved.  On both occasions, the provider assigned him a GAF score of 65. An October 2011 report noted a GAF of 69.  

In February 2012 the Veteran told his treatment provider that his nightmares had increased and he was less able to sleep.  Although his mood was good and he denied any problems with alcohol or suicidal ideation, he asked to be considered for a trial dose of prazosin to help with his PTSD symptoms.  The provider at that time assigned a GAF score of 63.

At the February 2012 VA examination the Veteran described a long history of social difficulties, but noted that he had reestablished relations with his family since 2006 and attended AA meetings twice a week and exercise and fitness classes "at the Y" regularly.  On examination he was appropriately dressed with a few days' growth of beard.  He was tangential in his speech but could be re-directed and he showed good attention and concentration.  He reported that he was not sleeping at nights, had nightmares every other day, and flashbacks about every third day which made him angry and frustrated.  The examiner noted primary symptoms of anxiety and chronic sleep impairment, assigned a GAF score of 69, and indicated that the Veteran's disability picture was one of occupational and social impairment with occasional decrease in work efficiency and ability to perform occupational tasks, although generally functioning satisfactorily.  

VA treatment records show that the Veteran reported involvement in a car accident on May 21, 2012, where the car that hit him went on to kill a young child a block further down the road.  The experience had aggravated his PTSD symptoms, primarily in the form of increased anger and sleep problems, which did not get any better with the passage of time.  He was instructed to double his medication dosage, but soon had to cut back due to the physical effects of that medication.  

The July 2014 PTSD evaluation completed by the Veteran's treating mental health provider noted that the Veteran suffered from both PTSD and delusional disorder, the symptoms of which overlapped to the point that they could not be distinguished.  The provider stated that the Veteran demonstrated a "deteriorating ability to maintain safe and effective self-control and relations with others [which] renders him unemployable in any occupation."  The provider indicated that his disability picture was best described as one of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The provider noted that the Veteran's recent symptoms had continued to escalate and impact his interpersonal and occupational functioning.  He frequently did not bathe, preferred total isolation, and had recently been acting out with his family, such as pointing a gun at his uncle.

Prior to May 21, 2012, the Veteran's disability picture was consistent with the 30 percent rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Specifically, the Veteran's regular mental health providers and the VA examiner both assigned GAF scores higher than 61, reflecting mild symptoms or some difficulty in social and occupational functioning.  His primary problems were anxiety, nightmares, and flashbacks, with some chronic sleep impairment.  The evidence does not show symptoms such as panic attacks, difficulty in understanding complex commands, impairment of memory or judgment or speech patterns, or disturbances of motivation or mood.  The Veteran continued to interact socially and told the VA examiner that he was learning ways to manage his emotions and he felt "connected" again in his interactions with others.  There was no evidence to support a finding of reduced reliability or productivity.

However, the evidence indicates that the Veteran's disability picture has deteriorated considerably since that time, and that decline is linked to the effects of the May 21, 2012 car accident.  Since that time, the Veteran's anger and sleep problems increased despite his use of prescription medication, to the point that his dosage was doubled.  His relationship with his family has continued to deteriorate, to the point where he pulled a gun on a relative recently.  His current mental health treatment provider noted symptoms including panic attacks, mild memory loss, circumstantial speech, impaired judgment and abstract thinking, obsessional rituals, and neglect of personal hygiene.  As such, the Board finds that the Veteran's disability picture meets the criteria for a 70 percent disability rating and has since May 21, 2012.

A still higher, or 100 percent, disability rating is not warranted for any portion of the rating period on appeal.  Specifically, the Board notes that the private mental health provider who described the extent of the Veteran's recent deterioration specifically did not select the criteria of total occupational and social impairment, despite asserting that the Veteran was "unemployable in any occupation."  Further, the provider did not indicate that the Veteran suffers from gross impairment of thought processes, a persistent danger of hurting himself or others, extreme memory loss, or grossly inappropriate behavior.  As such, the criteria for a 100 percent rating are not met.  38 C.F.R. § 4.130.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

This decision grants a 70 percent disability rating for PTSD effective May 21, 2012, which means that the Veteran meets the schedular requirements for consideration of TDIU irrespective of any other service-connected disabilities.  Moreover, as discussed more fully above, the Veteran's treating mental health provider has stated that his PTSD symptoms result in "deteriorating ability to maintain safe and effective self-control and relations with others [which] renders him unemployable in any occupation."  Based on this evidence, the Veteran meets the elements required for an award of TDIU effective May 21, 2012.

As for entitlement to TDIU prior to May 21, 2012, the Board notes that the Veteran's service-connected disabilities (PTSD, muscle group injury, tinnitus, otitis media, and scars) yielded only a 40 percent combined rating, which did not meet the schedular rating criteria for an award of TDIU.  In addition, the record indicates that the other disabilities are assigned disability ratings of no more than 10 percent and did not pose any barriers to employability, in that he was still able to engage in educational pursuits and compete in races prior to the deterioration in his mental health picture.  As such, there is no evidence of record to indicate that the issue of extraschedular TDIU should be considered or referred to Compensation and Pension services for consideration.  38 C.F.R. § 4.16.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology relative to his PTSD, as reflected in the increased disability rating awarded for the deterioration of symptoms in the midst of the appeals period.  The disability pictures are thus contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 
CUE and Effective Dates

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14). 

The Veteran, through his former attorney, specifically pled a claim of CUE in the April 2005 rating decision which awarded a compensable (10 percent) disability rating for tinnitus effective September 17, 2004.  The salient facts of this matter are as follows: the Veteran was granted service connection for tinnitus at a time when a compensable rating was not assigned absent evidence of head trauma; a change in the law and regulations in 1999 allowed for compensable ratings of 10 percent for tinnitus regardless of cause; the Veteran applied for an increased rating for his tinnitus on September 17, 2004.

As noted by the Veteran's former attorney, where there has been a change in the law and the claim is reviewed at the request of the claimant more than 1 year after the effective date of the change, "benefits may be authorized for a period of 1 year prior to the date" of the claim.  38 C.F.R. § 3.114(a)(3).  This was the law in effect at the time of the April 2005 rating decision.  Had it been applied, the effective date of the 10 percent disability rating for tinnitus would have been established as September 17, 2003, one year prior to the date of claim.  Failure to apply the law as it existed deprived the Veteran of one year of a compensable rating and possibly of a higher overall combined rating.  Ergo, the April 2005 rating decision contained CUE and entitlement to an effective date of September 17, 2003 for the 10 percent disability rating for tinnitus is established.  38 C.F.R. §§ 3.105(a), 3.114(a)(3).



ORDER

Entitlement to a disability rating higher than 30 percent for PTSD prior to May 21, 2012, is denied.

Entitlement to a disability rating of 70 percent for PTSD as of May 21, 2012, is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted as of May 21, 2012.

Entitlement to an effective date of September 17, 2003 for the compensable (10 percent) disability rating for tinnitus is granted.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


